FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       December 6, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
MUAMAR A. SAYYED,

      Plaintiff - Appellant,

v.                                                        No. 17-1254
                                                 (D.C. No. 1:17-CV-01259-LTB)
SIX CHURCHES; LIVING WORD                                   (D. Colo.)
LUTHERAN CHURCH; ZION
LUTHERAN CHURCH; MONTROSE
UNITED METHODIST CHURCH; ST.
MARGARET MARY CATHOLIC
CHURCH; VICTORY BAPTIST
CHURCH; CORNERSTONE
CHRISTIAN CHURCH,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Pro se prisoner Muamar Asad Sayyed asserts that he is the Spirit of God and

the Son of Man, the second coming of Jesus Christ and the Messiah for which the

Bible instructs Christians to watch. He sued several churches, alleging that as the


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Son of Man, “he is entitled to recognition, support, Honor and complete control of

defendants’ Affairs,” yet the defendant churches had failed to “abide by clear and

explicit agreements and contracts set forth in the Holy Bible.” R. at 38, 39. The

district court dismissed the suit as legally frivolous because Mr. Sayyed had failed to

identify any express or implied contract or any meeting of the minds between him

and the defendant churches. In the alternative, the district court determined that the

allegations were factually frivolous. Mr. Sayyed appeals.

         On appeal, Mr. Sayyed continues to press his contentions that he is “The Spirit

of God/Words of God, the second coming . . . of Jesus Christ . . . The Holy Spirit,”

Aplt. Br. at 18, and that the defendant churches have an obligation, set forth in the

Bible, to “watch and be ready for the coming of the Son of Man” and “honor, and lift

up the Son of Man (Appellant),” id. at 19 (internal quotation marks omitted). As he

did in the district court, he attempts to support his contentions with extensive

discussions of numerology. But nothing in Mr. Sayyed’s appeal brief undermines the

district court’s conclusion that the lawsuit is both legally and factually frivolous. We

therefore affirm the dismissal for substantially the reasons discussed by the district

court.

         We further determine that this appeal is frivolous. Accordingly, we deny

Mr. Sayyed’s motion to proceed without prepayment of costs and fees (IFP),

see DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991) (requiring an

appellant to present “a reasoned, nonfrivolous argument on the law and facts” to

proceed IFP), and order him to tender the full amount of the filing and docketing fees

                                            2
to the clerk of the United States District Court for the District of Colorado.

Additionally, we assess a strike under 28 U.S.C. § 1915(g) for this appeal.

      The judgment of the district court is affirmed.


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                            3